—Order, Family Court, Bronx County (Rhoda Cohen, J.), entered on or about July 12, 1995, unanimously affirmed, without costs and without disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see, Matter of Louise Wise Servs., 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application may thereafter be made to any other Judge or Justice. Concur—Murphy, P. J., Sullivan, Milonas and Tom, JJ.